Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claim(s) 1-9, drawn to a titanium electrode for impedance measurement in aqueous biological media.
	Group II, claim(s) 10-15, drawn to a method for preparing a titanium electrode.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a titanium covered substrate, a TiNx intermediate layer wherein x is smaller than 1 or x is equal to 1, and a TiNy layer with y greater than 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ito (US 5561326 A) and Hung (US 10134629 B1). Ito teaches a barrier layer comprising a titanium sub layer a first (cover) titanium nitride (TiNx) sub layer having a N/Ti ratio of approximately 1 (y ≈ 1) and a second (intermediate) titanium nitride sub layer between the titanium sub layer and the first titanium sub layer having a nitrogen content progressively increasing from the titanium layer to the first titanium nitride greater than 1. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because y=1 is so close to the claimed range of greater than 1 that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a TiNy composition with y slightly greater than 1 with a reasonable expectation of success and with predictable results.
Alternatively, Hung (US 10134629 B1) teaches a titanium layer, a first titanium nitride layer, and a second titanium nitride layer (col 3 line 49-67), wherein the second N/Ti ratio is larger than the first N/Ti ratio (Abstract) and the N/Ti ratio of each layer is between 1.04 and 1.28 (col 2 line 40-67, col 3 line 1-18). Therefore, the second TiN layer has a composition TiNy wherein y is greater than 1 and the first TiN layer has a composition TiNx wherein x is less than y and between 1.04 and 1.28. Hung fails to explicitly teach the first titanium nitride layer has a composition of TiN, wherein x is less than 1 or equal to 1. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because the range of 1.04 to 1.28 is so close to the claimed range of less than or equal to 1 that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a TiNx composition with x equal to about 1 with a reasonable expectation of success and with predictable results.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797